Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the preliminary amendment filed 02/13/2019.
Claims 1-6 and 10-15 have been amended.	
Claims 7-9 and 16-18 have been canceled.
Claims 19-24 have been added.
Claims 1-6, 10-15 and 19-24 are pending.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 09/28/2020, 05/08/2020, 01/16/2020 and 02/13/2019 comply with the provisions of M.P.E.P. 609. The examiner has considered it.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2, 5-6, 10-11, 14-15, 19-20 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imbruce et al (WO 2013188603).
Claim 1:
	Imbruce suggests an interaction method for a search result, wherein[[,]] the search result is a rich media search result, the method comprising[Page 3, lines 4-9 (interactive search results), page 3, lines 20-32 and page 11, lines 8-22 (controlling volume of the mixed media module search results, adjusting the size of visual display and selecting choice of navigation are examples of interaction instruction)]. Imbruce suggests generating a guiding interaction step matching with the interaction instruction based on a preset rule [Page 8, lines 13-14 (listed mixed media module search results arranged in chronological order of an entity are examples of guiding interaction steps), page 9, lines 3-16 (a list, array or grid appearing on the drop-down menu are examples of guiding interaction steps), and page 8, lines 20-32 and page 11, lines 8-22 (examples of interaction instructions. Each guiding interaction step is associated with one or more interaction instruction)]. Imbruce suggests
prompting the user based on the guiding interaction step, such that the user performs interaction with the search result based on the guiding interaction step [Page 9, lines 3-16 (presenting drop-down menu upon selection and the drop-down menu is dynamically changed based on user interaction].
Claim 2:
	Imbruce suggests wherein [[,]] determining that the interaction operation is performed [[,]] the user of the electronic device [[,]] on the search result through the browser[[,]] comprises[Page 3, lines 4-9 (interactive search results), page 3, lines 20-32 and Fig 1A, 2A, 3A and 4A].
Claim 5:
	Imbruce suggests wherein [[,]] determining receiving an instruction triggering the guiding step input in the search result webpage by the user [Page 3, lines 4-9 (interactive search results), page 3, lines 20-32 and page 11, lines 8-22 (controlling volume of the mixed media module search results, adjusting the size of visual display and selecting choice of navigation are examples of interaction instruction)]; executing the guiding interaction step according to the instruction triggering the guiding interaction step, such that the user interacts with the search result based on the guiding step [Page 8, lines 13-14 (listed mixed media module search results arranged in chronological order of an entity are examples of guiding interaction steps), page 9, lines 3-16 (a list, array or grid appearing on the drop-down menu are examples of guiding interaction steps), and page 8, lines 20-32 and page 11, lines 8-22 (examples of interaction instructions. Each guiding interaction step is associated with one or more interaction instruction)].
Claim 6:
Imbruce suggests wherein [[,]] determining receiving configuration information of the search result input by the user, and configuring the search result based on the configuration information [Page 3, lines 4-9 (interactive search results)].
Claims 10-11:
Claims 10-11 are essentially the same as claims 1-2 except that they set forth the claimed invention as a device rather a method and rejected under the same reasons as applied above.
Claims 14-15:
Claims 14-15 are essentially the same as claims 5-6 except that they set forth the claimed invention as a device rather a method and rejected under the same reasons as applied above.
Claims 19-20:
Claims 19-20 are essentially the same as claims 1-2 except that they set forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.
Claims 23-24:
Claims 23-24 are essentially the same as claims 5-6 except that they set forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.

Allowable Subject Matter
7.	Claims 3-4, 12-13 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
02/26/2021

/HUNG D LE/Primary Examiner, Art Unit 2161